Name: Commission Regulation (EC) NoÃ 1977/2006 of 21 December 2006 amending Regulation (EC) NoÃ 1201/2006 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2006/07 marketing year by reason of the accession of Bulgaria and Romania
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European construction; NA;  animal product;  agricultural policy;  Europe;  European Union law;  prices
 Date Published: nan

 23.12.2006 EN Official Journal of the European Union L 368/87 COMMISSION REGULATION (EC) No 1977/2006 of 21 December 2006 amending Regulation (EC) No 1201/2006 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2006/07 marketing year by reason of the accession of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) The Community market price for pig carcases, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State. (2) In view of the accession of Bulgaria and Romania to the European Union, those coefficients should be adjusted to take account of data from the new Member States. (3) Commission Regulation (EC) No 1201/2006 (1) must therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1201/2006 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006 For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 218, 9.8.2006, p. 10. ANNEX ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases for the 2006/07 marketing year, applicable from 1 January 2007 Article 4(2) of Regulation (EEC) No 2759/75 Belgium 3,9 Bulgaria 0,6 Czech Republic 1,7 Denmark 7,9 Germany 16,9 Estonia 0,2 Greece 0,7 Spain 15,5 France 9,5 Ireland 1,1 Italy 5,8 Cyprus 0,3 Latvia 0,3 Lithuania 0,7 Luxembourg 0,1 Hungary 2,4 Malta 0,1 Netherlands 6,9 Austria 2,0 Poland 11,8 Portugal 1,5 Romania 4,1 Slovenia 0,3 Slovakia 0,7 Finland 0,9 Sweden 1,1 United Kingdom 3,0